DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Obrist Closures (“Obrist”) (WO 2014/122485).
Regarding claim 18, Obrist discloses (figures 41-53):
- a spout (figure 42: 340)
- a flip-top cap, comprising:
- a tubular skirt consisting of a skirt wall (320a, see figure 51);
- a tube (340, see figure 42) having a central main axis, comprising a tubular tube wall which defines a mouth;
- a main surface orthogonal (the shoulder 342a is orthogonal to the main axis) to the main axis, said tube axially protrudes from the main surface;
- at least one warranty (324a) window on said main surface, provided with hooking elements, see hooking occurring figure 44;
- a closure (325) hinged to said skirt to rotate about a hinge axis (see page 22, lines 14-15) orthogonal to the central main axis, to close said mouth of the tube;

- a tubular connection portion (looking at figure 44, the tubular connection portion is the part extending downwardly from the shoulder 342a), having axial extension, arranged inside the tubular skirt wall and radially spaced therefrom (see again figure 44), between the tubular connection portion and the tubular skirt wall creating a gap (void 350) accessible at the top through said at least one warranty window;
wherein, in a closed configuration of the flip-top cap, said at least one warranty hook is inserted through the at least one warranty window; and
to switch to an open configuration, said at least one warranty hook engages with said hooking elements and said at least one breakable element, encounters breakage due to the resistance exerted by said hooking elements, and remains confined in the gap (see for example page 24, first paragraph, last two sentences: "The tabs 330 drop into the void 350 as shown in Figures 49 to 53. The tabs 330 are retained in the void 350 during subsequent opening and closing operations"), the flip-top cap being applied to the spout (seen in Fig. 44), wherein the gap is closed at the bottom by a portion (322) of the spout.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obrist Closures (“Obrist”) (WO 2014/122485) in view of Topits, et al. (“Topits”) (U.S. Pub. 2012/0168461).
	Regarding claims 1 and 16, Obrist discloses (figures 41-53) a flip-top cap, comprising:
- a tubular skirt consisting of a skirt wall (320a, see figure 51);
- a tube (340, see figure 42) having a central main axis, comprising a tubular tube wall which defines a mouth;
- a main surface orthogonal (the shoulder 342a is orthogonal to the main axis) to the main axis, said tube axially protrudes from the main surface;
- at least one warranty (324a) window on said main surface, provided with hooking elements, see hooking occurring figure 44;
- a closure (325) hinged to said skirt to rotate about a hinge axis (see page 22, lines 14-15) orthogonal to the central main axis , suitable to close said mouth of the tube;
- at least one warranty hook (see the hook 330), integral with the closure by at least one breakable element (332);
- a tubular connection portion (looking at figure 44, the tubular connection portion is the part extending downwardly from the shoulder 342a), having axial extension, arranged inside the tubular skirt wall and radially spaced therefrom (see again figure 44), between the tubular connection portion and the tubular skirt wall creating a gap (void 350) accessible at the top through said at least one warranty window;
wherein, in a closed configuration of the flip-top cap, said at least one warranty hook is inserted through the at least one warranty window; and

	Obrist discloses that the flip-top cap seals the bore of a “container neck (not shown)” (page 23, line 10) but does not specify the type of container or that it’s applied to a pouch.  Topits discloses a container comprising a flexible pouch (35) and a neck (38).  Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to substitute Obrist’s container with neck with Topits’ flexible pouch container with neck, applying it to Obrist’s flip-top cap, since doing so would be a mere substitution of one known container for another known container with the expected results that the substituted container would contain contents to be dispensed through the neck (see MPEP 2143 I B).
	Regarding claim 2, Obrist discloses (see figure 46) a shows a tab (thus hook) protruding from a free cover (325) edge.
Regarding claim 3, Obrist discloses (see figure 51) shows two diametrically opposite hooks. 
Regarding claim 4, Obrist discloses that the hooking elements comprise at least one warranty tab (331) projecting inside the warranty window. (seen in figure 42)
Regarding claim 5, Obrist discloses that the warranty tab is flexible (page 23, lines 27-28: “pushes on the tabs 330 to cause them to swing radially outwardly as they pivot”) to allow snap engagement with the warranty hook at a first closure of the flip-top cap.
Regarding claim 6, Obrist discloses in an opening configuration, the warranty tab creates an obstacle to release of the warranty hook from the gap through the warranty window.
Regarding claim 9, Obrist discloses (see figure 44) a tubular tang (325c) which penetrates into the tube through the mouth to close it tightly.
Regarding claim 17, Obrist discloses that the flip-top cap is screwable (via threads 321) onto the Topits spout (threads seen in Fig. 2).
	Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obrits and Topits as applied to claim 1 above, and further in view of Aptar Freyung GMBH (“Aptar”) (WO 2012/136230).
Regarding claims 7-8, Obrist is silent in regards to an underlying region or an opening ridge.  Aptar (figure 2) discloses underlying region (figure 2) that can be detected by touch and an opening projection (figure 1: 240) surmounting the underlying region.  
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the teaching of Aptar by using the tactile underlying region around Obrist’s skirt and an opening projection to facilitate gripping of the skirt and increasing the leverage by the user to aid in opening the flip-top cap.
Claims 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obrits and Topits as applied to claim 1 above, and further in view of Kobayashi, et al. (“Kobayashi”) (U.S. Pat. 5,785,193).
Regarding claims 10 and 11, Obrist discloses a hinge (326) for hinging the flip-top cap closure with the skirt, but is silent in regards to at least one shank.
Kobayashi discloses a hinge (3) for hinging a flip-top cap closure (2) with a skirt (1), the hinge comprising at least one shank (4, 5) joining the skirt to the closure, wherein each shank are spaced from each other (claim 11) and has two parts (can be seen in figure 6 and others) a first shank part joined to the skirt and a second shank part joined to the closure cap, the shank parts joined together to form a bendable knee.
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the teaching of Kobayashi’s hinge with shanks so the cap can be opened and closed with a snap motion.  (Kobayashi: col. 8 lines 35-38)
Regarding claim 12, Kobayashi discloses that the shanks are elastic elements (col. 2, lines 50-55) adapted to bring the closure cap towards the closed configuration. (Kobayashi: col. 8 lines 35-38)
Regarding claim 13, Kobayashi discloses that the elements are comprise a sheet (“strap”), elastically deformable (col. 8, lines 49-50) and connected to the skirt and closure cap so as to push the closure cap towards the closed configuration. (Kobayashi: col. 8 lines 35-38)
Regarding claim 14, Kobayashi discloses that the elements are also adapted to bring the closure cap into a fully open configuration (Kobayashi: col. 8 lines 35-38) when the closure is beyond an angular limit closing position.  (col. 7, lines 13-16)

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 15 requires the angular limit closing position to be an inclination of 45° of the closure.  Kobayashi discloses that the elements are adapted to bring the closure cap into a fully open configuration (Kobayashi: col. 8 lines 35-38) when the closure is beyond an angular limit of ½ of the total rotating or swingable angle (Kobayashi col. 7, lines 13-16).  However, ½ of the total rotating angle of Obrist would be approximately 90° and it would not have been obvious to modify either Obrist’s rotating angle or Kobayashi’s structure without improper hindsight.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See form PTO-892, attached.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735. The examiner can normally be reached Mon - Fri: 8 am - 5 pm +/- flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J. MELARAGNO/            Examiner, Art Unit 3754